Taft, J.,
concurring. It is certainly arguable that those, who seek equitable relief to get this property back, should, as a condition of the equitable relief sought, refund to the school board the money paid their predecessors in title for the property.
When the property was taken, the school board was required to pay an amount of money representing full compensation for its perpetual use by the school board for school purposes. If the parties, who now seek to get that property back, get it back, free of any further rights of the school board to use it, and are not required to pay the school board any part of the compensation paid by the school board for. the perpetual use of the property, then they will regain full use of the property while those, under whom they claim, will retain the money received as full compensation for its perpetual use, and will also have had the use of that money during all of the time that the school board had the use of the property. On the other hand, the school board no longer will have either the use of the property or the money it was required to pay for its perpetual use.
Probably because the amount involved in the instant case is small, the parties have not raised this question. However, I believe that that should be mentioned in the report of this ease, so that this de*254cisión will not be regarded as having decided the question for future cases where the amount involved may be more substantial.